 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER BROWN,                                      No. 2:19-cv-1227 MCE DB P
12                      Plaintiff,
13          v.                                          ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 20, 2019, plaintiff filed a motion for reconsideration of this court’s October

21   2019 denial of his request for a two-week extension of time to file objections to the court’s July

22   2019 findings and recommendations. (See ECF No. 15). The motion will be denied.

23          On November 21, 2019, the District Court judge assigned to this action adopted the

24   undersigned’s July 2019 findings and recommendations. (ECF No. 14). Consequently,

25   reconsideration of the undersigned’s October 2019 denial of plaintiff’s extension of time request

26   to file objections to the July 2019 findings and recommendations is moot.

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration filed

 2   November 20, 2019 (ECF No. 15) is DENIED as moot.

 3   Dated: January 27, 2020

 4

 5

 6

 7

 8

 9   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/brow1227,mfr.den
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
